        Case 1:19-cv-08450-LTS-DCF Document 15 Filed 09/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JACQUELINE A. MORMILE,

                                   Plaintiff,                           19-cv-08450-LTS

                 -against-                                              NOTICE OF MOTION
                                                                        TO REMAND TO
ACCURATE DIAGNOSTICE LABS, INC., RUPEN                                  STATE COURT
PATEL, Individually and as Owner, Member, Shareholder,
Agent, and/or Chief Executive Officer of ACCURATE
DIAGNOSTIC LABS, INC., JOHN NORTON,
Individually and as Vice President of Sales of
ACCURATE DIAGNOSTICS LABS, INC., NICK
MELCHIORRE, Individually and as Vice President
And/or General Manager of ACCURATE
DIAGNOSTICS LABS, INC. and, JOHN DOES 1-5,

                                    Defendants
-----------------------------------------------------------------X

S I R     or M A D A M :

        PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Mary E.

Marzolla, Esq., dated September 30, 2019, the accompanying Memorandum of Law dated

September 30, 2019, and all prior pleadings and proceedings herein, Plaintiff moves this Court

for an order, pursuant to 28 U.S.C. § 1441, remanding this action to its original forum, the New

York State Supreme Court, Rockland County, New York, and an award of attorneys’ fees.

        Pursuant to the Hon. Laura Taylor Swain, U.S.D.J.’s Individual Practices provision A.,

2., b., moving party has previously used best efforts to resolve informally the matters raised in its

submission but have not been able to reach an amicable resolution.

Dated: South Nyack, New York
       September 30, 2019
                                                     FEERICK NUGENT MacCARTNEY PLLC

                                                     By: _s/ Mary E. Marzolla_________
                                                     96 South Broadway
      Case 1:19-cv-08450-LTS-DCF Document 15 Filed 09/30/19 Page 2 of 2



                                   South Nyack, New York 10960
                                   Tel: (845) 353-2000
                                   Fax: (845) 353-2789
                                   Attorneys for Plaintiff

To: All Counsel (via ECF)
